Citation Nr: 0929762	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right knee.

2.  Entitlement to service connection for traumatic arthritis 
of the left knee.

3.  Entitlement to an increased initial evaluation for 
tendonitis of the right great toe, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2003 until 
January 2005.  The Veteran also had nearly 13 years of 
inactive duty service with the Army Reserves, as well as 5 
months prior active duty for service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  On November 16, 2006, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the claim 
concerning entitlement to an increased initial rating for 
tendonitis of the right great toe.

2.  The Veteran's bilateral knee problem clearly and 
unmistakably existed prior to active service.

3.  The evidence demonstrates that the Veteran's traumatic 
arthritis of the right knee was likely aggravated by active 
service.

4.  The evidence demonstrates that the Veteran's traumatic 
arthritis of the left knee was likely aggravated by active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning entitlement to an increased initial 
evaluation for tendonitis of the right great toe have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The presumption of soundness at entrance into active duty 
service is rebutted. 38 U.S.C.A. §§ 1111, 1137 (West 2002).

3.  The criteria for a grant of service connection for 
traumatic arthritis of the right knee have been approximated. 
38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

4.  The criteria for a grant of service connection for 
traumatic arthritis of the left knee have been approximated. 
38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative. 38 C.F.R. § 20.204 (2008).

The Veteran clearly indicated in a November 2006 statement 
that she wished to withdraw her appeal concerning entitlement 
to an increased initial evaluation for tendonitis of the 
right great toe.  The Veteran has met the criteria of 38 
C.F.R. § 20.204 and withdrawn the appeal and there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and this claim is 
dismissed.



The Merits of the Claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2005, June 2005, July 
2005, and September 2006 that fully addressed all notice 
elements.  The RO obtained the service treatment records, VA 
outpatient treatment records and records from the Veteran's 
service in the Reserves.  The Veteran submitted private 
medical records and statements in support of her claim. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for traumatic arthritis of the bilateral knees.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing bilateral 
knee condition.  Specifically, records from the Veteran's 
service in the Reserve Officers Training Corp (ROTC) reflect 
the Veteran frequently complained of pain in the knees.  A 
Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. According to 38 
C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003. A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the Veteran's pre-deployment examination in 
December 2003 reflected the Veteran rated her health as good 
and indicated she had medical or dental problems.  A 
handwritten notation indicated there were chronic sinus 
infections. No other problem was listed.  The Veteran denied 
currently being on profile, light duty or undergoing a 
medical board.  The Veteran was found to be deployable.  As 
no disability was noted on the examination, the Veteran is 
presumed sound upon her entrance into active 
service.38 C.F.R. § 1111.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261, 263 (Nebeker, C.J., concurring in part and 
dissenting in part).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption 
of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is competent medical evidence 
dated prior to the Veteran's entry into active service in 
December 2003 which reflects treatment for the bilateral 
knees.  The entrance examination for Reserve Office Training 
Corps (ROTC) in August 1988 described the lower extremities 
as normal; however the Veteran related she had juvenile 
arthritis.  Significantly, a November 1988 rheumatoid 
arthritis test was negative and x-rays were acceptable.  The 
physician noted there was possible overuse syndrome of the 
left knee secondary to running.  

Regardless of the existence of any childhood arthritis, 
service treatment records during the Veteran's period of 
Reserve service reflect treatment for the bilateral knees and 
indicated the Veteran was diagnosed with knee pain, 
arthralgia of the knees, retropatellar pain syndrome and 
possible meniscal tear.  A March 1999 magnetic resonance 
imaging test (MRI) of the left knee concluded there was a 
small joint effusion and degenerative type signal posterior 
horn medial meniscus with no evidence of a tear.  More 
significantly, the records reflect the Veteran was placed on 
limited duty profile at least 3 times for knee problems.  She 
was on limited temporary profile for left knee pain from 
February 1999 until April 1999 and was excused from 
performing the Army physical fitness test.  The Veteran was 
again placed on profile from June 1999 until September 1999 
for left knee pain and was restricted from hip raises, knee 
bending, side straddle hops, jumping and jogging in place.  
The physician also advised she should run at her own pace and 
distance.  The Veteran was again placed on temporary physical 
profile from June 2003 until September 2003 for pain in the 
bilateral knees and was described as non-deployable.  This 
profile excused the Veteran from the Army physical fitness 
test and further noted she should limit walking to 1/4 mile.  
As such, the Board finds that there is clear and unmistakable 
evidence that a bilateral knee condition existed prior to 
active duty service, which began in December 2003.  

The next prong of the Wagner test, however, is to show by 
clear and unmistakable evidence that the disability was not 
aggravated during service.  Once the presumption of soundness 
at entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306. See VAOPGCPREC 
3-2003 (July 16, 2003).  In addition, the usual effects of 
medical and surgical treatment in service, provided to 
ameliorate a pre-existing condition, will not be considered 
service connected unless the disorder is otherwise aggravated 
by service. 38 C.F.R. § 3.306(b)(1).

The Board finds that the condition increased in severity 
during service.  Significantly, records in September 1999 
prior to the Veteran's reactivation, noted complaints of pain 
with running.  Another record noted popping, effusion and 
tenderness to palpation of the left knee.  There was no 
evidence of locking and the gait was described as normal. 
There was positive McMurray's and Lachman's test. The 
diagnosis was retropatellar pain syndrome.  The MRI from 
March 1999 only noted effusion and degenerative type 
"signals."  

Subsequent to reactivation, records in January 2004 reflect 
the Veteran was seen to request a permanent profile to limit 
running.  The physician noted she had a long history of knee 
pain and was diagnosed with retropatellar pain syndrome and 
treated with medication, physical therapy and temporary 
profiles.  While clinical examination revealed no swelling 
and indicated the knee joint was stable, a permanent profile 
for knee pain was assigned in January 2004 and limiting 
running, jumping and knee bends.  

Specifically, the August 2005 VA examination, only months 
after the Veteran's separation from service, clearly noted a 
diagnosis of degenerative joint disease of the bilateral 
knees.  The August 2005 VA examination noted flexion of the 
bilateral knees to 140 degrees and extension of the bilateral 
knees to 0 degrees.  Along with complaints from running, the 
Veteran also described pain with crouching, stairs and 
getting up from a seated position.  She also noted pain after 
prolonged periods of standing.  The right knee demonstrated 
evidence of patellofemoral crepitans and tenderness to 
palpation in the medial and lateral facets of the patella.  
Lachman's was stable and McMurray's was negative.  
Examination of the left knee illustrated some patellofemoral 
crepitans and tenderness to palpation.  Furthermore, an x-ray 
of the right knee performed in connection with the VA 
examination confirmed the presence of narrowing of the joint 
space and osteophytes, or bony or osseous outgrowth, at the 
posterior patella and medially in the distal femur and upper 
tibia.  An x-ray of the left knee showed osteophytes at the 
posterior patella and narrowing of the medial joint space.  
The concluding diagnosis was patellofemoral degenerative 
joint disease of the bilateral knees with noted pain on 
crouching and at the medial and lateral facets of the 
patella.  The examiner indicated it was also conceivable that 
pain could further limit function as described by the 
Veteran, particularly after being on her feet all day.  

In sum, while records during her ROTC service reflect 
complaints and treatment for pain, an examination shortly 
after the Veteran's separation from active service 
demonstrated objective evidence of arthritis related to the 
complaints of pain.  While the range of motion was normal 
there was objective evidence of tenderness to palpation and 
creipitans and a notation that the pain could further limit 
function.  Additionally the extent of the pain had increased.  
Prior to active duty, pain was only noted with running.  
After service, there was pain with running crouching, 
prolonged standing and getting up from a seated position.  In 
other words, the evidence reflects the condition increased in 
severity.  

Furthermore, in the present case, the Board can find no 
evidence to suggest that the Veteran's current disability is 
a mere natural progression of her pre-existing disability.  
The burden to show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government. See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In the present case, the Board notes that the Veteran had 
longstanding inactive duty service in the ROTC and 
subsequently on active duty.  There is clear evidence of 
bilateral knee symptomatology at the time of her ROTC 
service.  Furthermore, the clinical picture throughout her 
ROTC and active service reflect increasing limitation on the 
knees.  Each time the Veteran was placed on profile, 
additional limitations were added.  

At this point, with respect to the Veteran's service in the 
ROTC and Reserves, the Board notes that active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
from injury incurred or aggravated while performing 
INACDUTRA. See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  
Reserve service generally includes periods of INACDUTRA.  
Basically, this refers to the two weeks of annual training 
that Reservists must perform each year or in some cases, an 
initial period of training. 

It is unclear from the evidence whether the Veteran incurred 
or aggravated bilateral knee disorders during inactive duty.  
What is clear, however, is that the Veteran had longstanding 
bilateral knee pathology during her Reserve service and that 
during her later active service, the Veteran was placed on 
permanent profile to excuse her from running, jumping or knee 
bends and allowing her to walk on the Army physical fitness 
test.  None of the treatment records suggest the increased 
pain was a result of the natural progression of the 
disability.  

While the VA may obtain evidence to rebut the presumption, to 
do so in this case would only serve the purpose of obtaining 
negative evidence.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (noting that VA may not order additional 
development for the sole purpose of obtaining evidence 
unfavorable to a claimant); see also Douglas v. Shinseki, 
23Vet. App. 19, 24 (2009)(finding that precluding VA from 
obtaining evidence to rebut a presumption would render 
meaningless the statutory mandate that a presumption may be 
rebuttable with affirmative evidence to the contrary).  
Significantly, the Veteran was afforded a VA examination in 
May 2007 to specifically address the nature and etiology of 
he bilateral knee disability.  After reviewing the claims 
file and examining the Veteran the examiner indicated he 
could not say with 100 percent certainty whether the knee 
pain was caused by or a result of service in the army without 
resulting to mere speculation.  

In sum, there is evidence of a pre-existing injury, evidence 
it increased in severity and an opinion that does not 
entirely rule out a possibility that the condition was 
incurred in or aggravated by service.  As there is no 
evidence suggesting the condition was not aggravated by 
service and no evidence relating the increase in severity to 
the natural progression of the disease, the Board finds that 
the bilateral knee condition was aggravated during active 
service and the claims will be granted.  38 C.F.R. § 3.102.


ORDER

The appeal concerning entitlement to an increased initial 
evaluation for tendonitis of the right great toe is 
dismissed.

Service connection for traumatic arthritis of the right knee 
is granted.

Service connection for traumatic arthritis of the left knee 
is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


